NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted February 22, 2016*
                                Decided February 22, 2016

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 15-2852

LAURA A. JENNINGS,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of
                                                Indiana, Indianapolis Division.
      v.
                                                No. 1:15-cv-00333-LJM-MJD
CITY OF INDIANAPOLIS,
      Defendants-Appellees.                     Larry J. McKinney,
                                                Judge.


                                        ORDER

      Laura Jennings filed suit against the City of Indianapolis and the Indianapolis Fire
Department,1 alleging retaliation under Title VII of the Civil Rights Act of 1964, 42


      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).

      1 The Indianapolis Fire Department is not a legal entity separable from the City
and thus is not subject to suit. See Peirick v. Indiana Univ.-Purdue Univ. Indianapolis
No. 15-2852                                                                             Page 2

U.S.C. §§ 2000e to 2000e-17, in connection with prior employment-discrimination suits
she filed against these defendants. In this suit, instead of asserting any adverse action
related to her employment, she raised confusing allegations about the guardianship of
her deceased brother, as well as taxes and insurance related to his death. The district
court dismissed the complaint because these allegations failed to state an
employment-discrimination claim.

        On appeal Jennings asserts that the district court erroneously dismissed her suit
without allowing a jury to assess the City’s wrongdoing. But the court properly
dismissed her complaint because she has not alleged that she suffered an adverse
employment action, as is required to state a claim under Title VII. See Huri v. Office of the
Chief Judge of the Circuit Court of Cook Cnty., 804 F.3d 826, 833 (7th Cir. 2015); Luevano v.
Wal-Mart Stores, Inc., 722 F.3d 1014, 1029 (7th Cir. 2013). Nor has she specified how the
City was involved with her brother’s guardianship such that it plausibly could be liable
for the guardianship’s mishandling. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 885 (7th Cir. 2012). To the extent Jennings
believes that the district court denied her the opportunity to have those responsible for
mishandling the guardianship criminally prosecuted, she is not entitled to demand
prosecution. See, e.g., Castle Rock v. Gonzales, 545 U.S. 748 (2005); Vance v. Rumsfeld, 701
F.3d 193, 204 (7th Cir. 2012) (en banc).

       Jennings also asks us to strike documents included in the appellee’s supplemental
appendix, including complaints and court orders from her prior suits. But we may take
judicial notice of these documents, see Adkins v. VIM Recycling, Inc., 644 F.3d 483, 494
(7th Cir. 2011), and thus deny her request. Jennings additionally asks that we appoint
counsel, but we decline to do so because there is no reasonable likelihood that the
presence of counsel would alter the outcome of the case. See Pruitt v. Mote, 503 F.3d 647,
659 (7th Cir. 2007) (en banc).

      Finally, Jennings has been a vexatious litigant.2 We now order Jennings to show
cause within 14 days why the court should not impose sanctions under Federal Rule of

Athletics Dep't, 510 F.3d 681, 694 (7th Cir. 2007); City of Peru v. Lewis, 950 N.E.2d 1, 4 (Ind.
Ct. App. 2011).

       2We already have dismissed for lack of jurisdiction six appeals that Jennings filed
while her previous employment-discrimination and retaliation suits against the City
were pending before the district court. See Jennings v. City of Indianapolis, Fire and EMS
Department, No. 12-3500 (7th Cir. Mar. 21, 2013); Jennings v. City of Indianapolis,
No. 15-2852                                                                            Page 3

Appellate Procedure 38 for filing a frivolous appeal. Possible sanctions include
revocation of Jennings’s IFP status, a fine, and an order under Support Sys. Int’l., Inc. v.
Mack, 45 F.3d 185 (7th Cir. 1995), barring Jennings from filing any other litigation in this
circuit until she has paid all the fees she owes to the district courts in this circuit and to
us.

                                                                                 AFFIRMED.




No. 12-1546 (7th Cir. Nov. 16, 2012); Jennings v. City of Indianapolis, No. 12-1531 (7th Cir.
May 16, 2012); Jennings v. City of Indianapolis, No. 12-1548 (7th Cir. May 16, 2012); Jennings
v. City of Indianapolis, Fire and EMS Department, No. 12-1554 (7th Cir. May 16, 2012);
Jennings v. City of Indianapolis, Fire and EMS Department, No. 12-1464 (7th Cir.
Apr. 25, 2012). The district court later dismissed at screening, see 28 U.S.C. § 1915(e)(2),
another of her complaints in which she asserted largely the same allegations as in this
suit. See Jennings v. City of Indianapolis, No. 1:14-cv-1062-WTL-TAB (S.D. Ind. Oct. 16,
2014). We summarily affirmed. See Jennings v. City of Indianapolis, No. 14-3337 (7th Cir.
Feb. 12, 2015). We also have either dismissed or summarily affirmed three of her other
appeals from suits unrelated to her employment with the Indianapolis Fire Department.
See Jennings v. Vilsack, Nos. 14-2274 & 14-2627 (7th Cir. Aug. 28, 2014) (summarily
affirmed); Jennings v. Panetta, No. 12-3922 (7th Cir. May 8, 2013) (dismissed as moot);
Jennings v. Panetta, No. 12-3522 (7th Cir. Dec. 10, 2012) (dismissed for lack of jurisdiction).